ORDER
PER CURIAM.
Defendant appeals from the judgments of conviction, after a jury trial, for murder in the first degree, § 565.020.1, RSMo 1986, and armed criminal action, § 571.015, RSMo 1986. He was sentenced by the court to life imprisonment without possibility of probation or parole for the murder and a consecutive sentence of life imprisonment for the armed criminal action. The Defendant also appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).